Order entered August 21, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00911-CV

                   IN RE A.P. AND D.P., INDIVIDUALLY AND
                AS NEXT FRIENDS FOR K.D.P., A MINOR, Relators

              Original Proceeding from the 422nd Judicial District Court
                               Kaufman County, Texas
                          Trial Court Cause No. 102717-CC

                                       ORDER
                       Before Justices Myers, Molberg, and Nowell



      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.


                                                 /s/   LANA MYERS
                                                       JUSTICE